Citation Nr: 0106564	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99 - 23 482	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.  He did not serve in the Republic of Vietnam 
during his period of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  A rating decision of July 1985 denied service connection 
for an acquired psychiatric disability, claimed as a nervous 
condition; that decision was not appealed, and it became 
final after one year. 

3.  In March 1998, the veteran undertook to reopen his claim 
for service connection for an acquired psychiatric 
disability, claimed as a nervous condition, by submitting 
additional evidence.

4.  The additional evidence submitted to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disability, claimed as a nervous condition, includes no 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  An unappealed rating decision of July 1985 finally denied 
service connection for an acquired psychiatric disability, 
claimed as a nervous condition.  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, claimed as a nervous condition;  the 
rating decision of July 1985 is affirmed and remains final.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (West 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991);  38 U.S.C.A. § 5103A(a)-(d), effective November 9, 
2000.  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has declined a personal hearing, and that he 
has been notified of the meaning of the terms "new and 
material" and of the evidence required to reopen his claims.  
On appellate review, the Board sees no areas in which further 
development might be productive.

I.  Evidentiary and Procedural Record

The record shows that an RO rating decision of July 1985 
denied entitlement to service connection for an acquired 
psychiatric disability, claimed as a nervous condition.  The 
veteran failed to initiate an appeal and that decision became 
final after one year.

In March 1998, the veteran undertook to reopen his claim for 
service connection for an acquired psychiatric disability, 
claimed as a nervous condition, by submitting additional 
evidence.  A rating decision of October 1998 determined that 
the additional evidence submitted since the unappealed rating 
decision of July 1985 was not both new and material to the 
issue of service connection for an acquired psychiatric 
disability, claimed as a nervous condition, giving rise to 
this appeal.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for an acquired psychiatric 
disability because it did not take into account or properly 
weigh the medical and other evidence of record.  It is 
contended that he has submitted new and material evidence to 
reopen his claim for service connection for an acquired 
psychiatric disability, copies of private and VA medical 
records and hospital summaries.  

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  In this 
case, the last final disallowance of the veteran's claim for 
service connection for an acquired psychiatric disability is 
the rating decision of July 1985.  Governing law and 
regulations provide that the claim will be reopened if new 
and material evidence has been submitted.  38 U.S.C.A. 
§ 5108;  38 C.F.R. § 3.156(a) (2000).  Thus, the evidence 
received since the July 1985 rating decision must be analyzed 
to determine whether it is sufficiently new and material to 
warrant reopening of the claim for service connection for an 
acquired psychiatric disability.

The evidence of record at the time of the unfavorable rating 
decision of July 1985 consists of the veteran's complete 
service medical records; an unappealed rating decision of 
September 1973 denying for service connection for an acquired 
psychiatric disability (nervous condition); another 
application for VA disability compensation benefits (VA Form 
21-526), received in May 1976, claiming service connection 
for a nervous condition and other disabilities; a statement 
of the veteran's treatment at a U.S. Public Health Hospital 
between August 1975 and April 1976; a rating decision of June 
1976 denying the claim for service connection for a nervous 
condition on the grounds that new and material evidence had 
not been submitted to reopen that claim; medical records from 
the VAMC, Brooklyn, dated in November and December 1984; 
medical records from the VAMC, Amarillo, dated from December 
1989 to June 1981; another application for VA disability 
compensation benefits (VA Form 21-526), received in January 
1989, claiming service connection for a nervous condition and 
other disabilities; duplicate copies of the medical histories 
and examination reports of the veteran's service entrance and 
service separation examinations; a written statement from the 
veteran asserting that he suffered a nervous breakdown while 
on active duty and was treated at Tripler Army Hospital; that 
he now has a nervous condition and a drinking problem because 
"[his] nerves were pressed to the limit during the course of 
carrying out [his] day-to-day duties"; and that his service 
entrance examination demonstrates that he had no nervous 
condition when he entered active service; and the unappealed 
rating decision of July 1985 denying the veteran's claim for 
service connection for service connection for an acquired 
psychiatric disability..  

The Board's review of the evidence previously of record shows 
that a Report of Medical History prepared by the veteran in 
connection with his service entrance examination denied any 
depression, excessive worry, or nervous trouble of any sort.  
On service entrance examination, his psychiatric evaluation 
was normal.  The record shows that the veteran's Military 
Occupational Specialty (MOS) during his period of active 
service was Field Music Drummer (5593).  

The veteran's service medical records show that in May 1969, 
he was admitted to Tripler Army Hospital, Honolulu, for 
evaluation of complaints of increasing anxiety, insomnia and 
mild depression after being assigned to another job that he 
considered menial and beneath his experience and education.  
Although mental status examination on admission cited a mood 
of mild depression, the remainder of his psychiatric 
examination was normal, no abnormalities of thought or logic 
were noted, no psychotic or bizarre behavior was noted, and 
there was no evidence of a thought disorder.  He was as given 
Valium, 0.5 mgs. as needed, his spirits improved, and he 
began participating in ward activities.  The diagnosis at 
hospital discharge was: Adult situational reaction: 
manifested by anxiety, agitation, insomnia, mild depression; 
predisposition, moderate, stress present job situation; 
degree of incapacitation, minimal.  LOD: Yes 

The evidence previously of record shows that in January 1970, 
the veteran was seen for complaints of nervousness, chest 
pain, tachycardia, and insomnia after breaking up with his 
girlfriend.  Examination was negative, although it was noted 
that the veteran had been drinking.  He was referred for 
consultation.  That consultation, conducted in January 1970, 
cited the veteran's history of frequent sick call visits with 
a lack of any specific findings, which the examiner felt 
represented malingering.  He referred the veteran for a 
cardiac work-up.  A cardiology consultation and work-up, 
conducted in February 1970, shows that the veteran referred 
to his brief hospitalization in May 1969 as a "nervous 
breakdown," alleging that he had been hospitalized for "six 
weeks."  The cardiac work-up was negative and there was no 
evidence of organic heart disease.  The service medical 
records are silent for complaint, treatment, findings or 
diagnosis of depression or a nervous condition of any sort 
during the veteran's remaining period of active service.  

Additional evidence previously of record includes a Report of 
Medical History prepared by the veteran in connection with 
his service separation examination in which he denied trouble 
sleeping, nightmares, or loss of memory, while citing a 
history of depression and nervous trouble, and described his 
brief hospitalization in May 1969 as a "nervous breakdown."  
On service separation examination, the veteran's psychiatric 
evaluation was normal, and there were no findings of 
depression or nervous trouble of any sort.  

The records is silent for complaint, treatment, findings or 
diagnoses of an acquired psychiatric disability for more than 
14 years following service separation.  The records of the 
veteran's treatment at a U.S. Public Health Hospital between 
August 1975 and April 1976, and medical records from the 
VAMC, Amarillo, dated from December 1989 to June 1981, show 
no complaint, treatment, findings or diagnoses of an acquired 
psychiatric disability.  The first evidence of an acquired 
psychiatric disability are the hospital summaries from the 
VAMC, Brooklyn, dated in November and December 1984, which 
show that the veteran was admitted for alcohol dependence in 
November and December 1984; that he expressed bitter feelings 
toward his estranged spouse; that he was depressed because of 
the recent loss of a testicle due to an orchiectomy; that 
following his release, he returned for readmission, and then 
left against medical advice.  The diagnoses was alcohol 
dependence and paranoid personality disorder. 

The evidence previously of record includes a written 
statement from the veteran asserting that he suffered a 
nervous breakdown while on active duty and was treated at 
Tripler Army Hospital; that he now has a nervous condition 
and a drinking problem because "[his] nerves were pressed to 
the limit during the course of carrying out [his] day-to-day 
duties"; and that his service entrance examination 
demonstrates that he had no nervous condition when he entered 
active service.  The statement that "[his] nerves were 
pressed to the limit during the course of carrying out [his] 
day-to-day duties" appears to be a reference to his military 
occupational specialty as a Field Music Drummer stationed far 
from the combat zone.

The foregoing constitutes the evidentiary record at the time 
of the unappealed rating decision of July 1985 denying the 
veteran's claim for service connection for service connection 
for an acquired psychiatric disability.  That evidence fails 
to show that a chronic acquired psychiatric disability was 
manifest during active service, at the time of the veteran's 
service separation examination, within the initial 
postservice year, or at any time prior to November 1984, more 
than 14 years after final service separation.  Further, the 
veteran was not shown to have had a "nervous breakdown" 
while on active duty, nor was he shown to have been 
hospitalized for six weeks at Tripler Army Hospital.  Rather, 
the veteran was treated for an adult situational reaction 
manifested by anxiety, agitation, insomnia, and mild 
depression because "[h]e recently had been reassigned to 
another job which he consider[ed] menial and beneath his 
experience and education."  No psychiatric symptomatology 
was noted after the first day, and he was much improved 
during his remaining period of observation and evaluation.  
In January 1970, an examining physician expressed the opinion 
that the veteran was malingering.  

Additional evidence added to the record since the unappealed 
rating decision of July 1985 includes a written statement 
from the veteran, dated in October 1987, asserting that he 
suffered a nervous breakdown while on active duty, was 
treated at Tripler Army Hospital, and that in 1984 he was 
hospitalized at the VAMC, Brooklyn, for the same thing; a 
written statement from the veteran, dated in March 1998 
contending that he suffered a nervous breakdown while on 
active duty and was treated at Tripler Army Hospital; private 
treatment records from Glenwood Psychiatric Hospital (Drs. 
Gonzales, Ramanathan, Hopper), dated in January 1992;  
private outpatient treatment records from Glenwood 
Psychiatric Hospital, dated from February to August 1992; 
duplicate copies of the November and December 1984 hospital 
summaries at the VAMC, Brooklyn; VA outpatient treatment 
records of the veteran from the VA outpatient clinic, Mobile, 
dated from January 1997 through August 1998; VA outpatient 
treatment records of the veteran from the VA outpatient 
clinic, Gulfport, dated from January 1997 through August 
1998; a VA hospital summary dated from February to March 
1998; and the veteran's Substantive Appeal (VA Form 9), 
received in November 1999.  The Board must now determine 
whether the additional evidence submitted is both new and 
material to the issue of service connection for an acquired 
psychiatric disability.

II.  Analysis

New and material evidence means evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

As previously stated, in determining whether new and material 
evidence has been submitted which is sufficient to warrant 
reopening of a claim under the provisions of  38 U.S.C.A. 
§ 5108 (West 1991), consideration must be given to all of the 
evidence submitted since the last final disallowance of the 
claim.  In this case, the last final disallowance of the 
veteran's claim for service connection for an acquired 
psychiatric disability is the rating decision of July 1985.  
Governing law and regulations provide that the claim will be 
reopened if new and material evidence has been submitted.  
38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a) (2000).  Thus, the 
evidence received since the July 1985 rating decision must be 
analyzed to determine whether it is sufficiently new and 
material to warrant reopening of the claim for service 
connection for an acquired psychiatric disability, claimed as 
a nervous condition.

The written statement from the veteran, dated in October 1987 
and March 1998, asserting that he suffered a nervous 
breakdown while on active duty, was treated at Tripler Army 
Hospital, and that in 1984 he was hospitalized at the VAMC, 
Brooklyn, for the same thing, are not "new" evidence 
because they merely reiterate the contentions advanced by the 
veteran in his previous claims, i.e., that he had a nervous 
condition in service and continues to have that condition.  
In addition, because the veteran is a lay person who lacks 
medical training, he is not competent to offer opinions as to 
the cause or diagnosis of disabilities.  See Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992).  If such testimony 
is not competent, it cannot be probative.  The duplicate 
copies of the November and December 1984 hospital summaries 
at the VAMC, Brooklyn, are not new but were reviewed and 
considered at the time of the prior denials of the veteran's 
claim.  

Further, the medical evidence of record shows that the 
veteran's single episode of an adult situational reaction 
resolved quickly, without residual impairment, and that the 
record in this case is silent for any other or further 
episodes of an adult situational reaction in the veteran.  To 
the same point, an adult situational reaction is, by its 
nature, transient and acute, and not a chronic acquired 
psychiatric disability with ongoing symptomatology.  Further, 
the contention that the veteran was hospitalized at the VAMC, 
Brooklyn, in 1984 for the "same thing" things is simply 
wrong.  To the contrary, he was hospitalized at the VAMC, 
Brooklyn, in 1984 for alcohol dependence and for a paranoid 
personality disorder.  

In addition to the fact that neither alcohol dependence nor a 
paranoid personality disorder were manifest during active 
service, under the provisions of  38 U.S.C.A. § 1110 (West 
1991), compensation is warranted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty during 
active service, . . .but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  In addition, governing 
regulations provide that direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a), as amended at  60 FR 27408, 
May 24, 1995.  

As for personality disorders, governing law and regulations 
provide that mere congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. § 3.304(c), 
Part 4, § 4.9 (2000).  

The private outpatient treatment records from Glenwood 
Psychiatric Hospital, dated from February to August 1992; the 
VA outpatient treatment records of the veteran from the VA 
outpatient clinic, Mobile, dated from January 1997 through 
August 1998; the VA outpatient treatment records of the 
veteran from the VA outpatient clinic, Gulfport, dated from 
January 1997 through August 1998; and the VA hospital summary 
dated from February to March 1998 do not show that the 
veteran has an acquired psychiatric disability which is 
linked or related to the veteran's period of active service.  
Significantly, the clinical medical records establish that in 
offering a history of his psychiatric problems, the veteran 
himself fails to link or relate any illness described in 
those records to his period of active service.  While the 
veteran asserts that he had no psychiatric disability at 
service entry, neither is he shown to have had one at service 
separation.  

To the same point, the additional medical evidence submitted 
includes diagnoses of dysthymia; personality disorder, not 
otherwise specified; neurotic depression, undifferentiated 
somatiform disorder; major depression with psychotic 
features; major depression, recurrent; major depression, 
single episode; and somatiform pain disorder, none of which 
were diagnosed during active service or during any applicable 
presumptive period, and no competent medical evidence has 
been submitted which links or relates those conditions to 
disease or trauma sustained during active service.  Neither 
does the medical record in this case establish continuity of 
treatment for an acquired psychiatric disability following 
service separation, as provided under  38 C.F.R. § 3.303(b) 
(2000).  The evidence of record shows that the veteran's 
treating physicians tend to relate the veteran's current 
psychiatric disability to such physical disorders as the loss 
of a testicle and severe chronic low back pain, neither of 
which are service-connected disabilities.  

For the reasons and bases stated, the Board finds that the 
additional evidence submitted includes no evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Accordingly, the claim for 
service connection for an acquired psychiatric disability, 
claimed as a nervous condition, is not reopened and the 
rating decision of July 1985 is affirmed and remains final.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (2000).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for an acquired psychiatric 
disability, claimed as a nervous condition, is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

